CHASEZ, Judge.
This appeal was consolidated with the proceeding entitled State of Louisiana in the Interest of Murray J. Garland, La.App., 160 So.2d 340, No. 1246.
The record shows that Larry Carl White, appellant herein and then 15 years of age, was awakened from sleep in his home at about 5:15 a. m., by the Kenner police, who had been conducting an investigation of Murray Garland, the juvenile appellant in cause No. 1246. Garland testified White had been with him earlier in the night *345but had gone home between 10:15 and 10:45 p. m. The testimony of White and Roy C. Gardner, at whose home White was living, shows that White refused to admit any part in window-breaking incidents about which the police questioned him. Nevertheless, the police took White from his home at 5 :30 a. m., and brought him to the Kenner jail, instead of complying with LSA-R.S. 13:1577. After questioning him (as well as Garland) repeatedly until 9:00 a. m., and even though he previously refused to do so, the police had him (and Garland) execute the confessions on which the judgment committing appellant was based.
The evidence and law discussed in the companion case of Garland is applicable here, and for the reasons therein assigned, the judgment appealed from is reversed and set aside, and it is now ordered, adjudged and decreed that the juvenile, Larry C. White, be and he is hereby discharged from the jurisdiction of the Juvenile Court for the Parish of Jefferson on the charges herein.
Reversed and rendered.